DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claim 1 is supported by the specification. The new claims 8-9 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/3/2021. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 103
Claims 1-4, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakumori et al (JP2011-202052).
In setting forth this rejection a machine translation of JP2011-202052 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation.
Sakumori discloses a resin composition comprising an ethylene-vinyl alcohol copolymer (A) as a main component, the copolymer (A) being produced using an azonitrile polymerization initiator, wherein the ethylene-vinyl alcohol copolymer (A) has an ethylene unit content from 18-44 mol% and a degree of saponification of 85 mol% or more (paragraphs [0028], [0030], 0054 and claim 2). Sakumori further teaches the composition contains 500 ppm or less of alkali metal, 20-400 ppm of carboxylic acid such as acetic acid having a pKa of 4.76. The copolymer (A) contains a structure unit of 
    PNG
    media_image1.png
    69
    268
    media_image1.png
    Greyscale
, wherein R1 is an alkyleneoxy or ester group. When R1 is an ester group, it reads on vinyl ester as claimed. 
	Sakumori doesn’t disclose an amount NI of nitrogen elements and a ration of NF/NI as claimed. 
However, Sakumori discloses that polymer is washed in multiple steps; this washing is performed with solvents in a similar manner as the invention of the present application [0052-0056, 0031-0033]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to expect that the NI amount of the Sakumori composition would encompass the claimed range as well. Additionally, the claimed NF value is a property of the composition, the Sakumori composition is similar with the claimed one, therefore it is reasonable that one of ordinary skill in the art would expect the claimed physical properties (NF value) to naturally arise, which would result in the claimed NF/NI ratio.
Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the units of formula are derived from ally ether compounds, it is noted that the ally ether compounds contributes to alkyleneoxy group, while Sakumori discloses R1 is either an alkyleneoxy or ester group. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763